Citation Nr: 0214919	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 RO decision which denied 
service connection for a left knee disability and which 
denied an increase in a 10 percent rating for a right knee 
disability.  By an April 2001 RO decision, the veteran's 
rating for his right knee disability was increased from 10 to 
20 percent, as of June 29, 1996, the date of his claim.  The 
veteran continues to appeal to the Board for a higher rating 
for his right knee disability.

The veteran was scheduled to present testimony at a September 
2002 Travel Board hearing but he failed to report for such.  

It is noted that the claim of secondary service connection 
for a low back disability was not appealed; and the veteran 
does not contend otherwise.  As such, this matter will not be 
discussed in the following decision.


FINDINGS OF FACT

1.  A left knee disability was not noted in service; 
arthritis of the left knee was not noted within one year of 
his service discharge; and any current left knee disability 
is not related to a disease or injury in service or to any 
service-connected disease or injury.
 
2.  The veteran's right knee disability is minimal limitation 
of function and pain on use.  




CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service; arthritis of the left knee may not be presumed to 
have been incurred in service; and any current left knee 
disability is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2001).

2.  The criteria for a rating in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5258 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from February 1941 to 
December 1945.  The veteran's service medical records, 
including his February 1941 induction and his December 1945 
separation examinations do not reflect any findings regarding 
the left knee.  It is noted that he received treatment for a 
right knee injury during active duty.

By a February 1946 RO decision, service connection for a 
right knee limitation of flexion was granted, and a 10 
percent rating was assigned.  By a December 1946 RO decision, 
a 20 percent rating was assigned.  The disorder was 
classified as residuals of arthrotomy.  By a December 1951 RO 
decision, the veteran's rating was reduced from 20 to 10 
percent.  The disorder was classified as residuals of removal 
of cartilage.

During a November 1951 VA examination, the veteran reported 
that his left knee was beginning to weaken because he favored 
the right knee.  On examination, there were no findings with 
respect to the left knee, and a left knee disability was not 
diagnosed. 

The veteran underwent a VA examination in September 1997, 
during which he complained of having left knee problems which 
were secondary to his right knee instability.  With regard to 
his service-connected right knee disability, he related, he 
had instability and swelling, and he said he had increased 
stiffness when he stands for too long.  He said that he did 
not utilize crutches, braces, canes, or any corrective 
devices for treatment of any knee problems.  He said that he 
did right knee exercises.  On examination of the right knee, 
no instability was noted on Lachman's test.  His right knee 
clicked when he did the McMurphy's test.  He had 120 degrees 
of passive flexion and 110 degrees of active flexion.  His 
extension was to about 3 degrees; in other words, he lacked 
full extension by 3 degrees.  He did have some pain during 
flexion from 90 to 110 degrees.  On palpation and on passive 
inspection, the structure of the knee was normal.  There was 
tenderness along a scar which was about 12 centimeters in 
length and about 1/2 inch wide.  On X-rays, no fractures were 
seen, and there was vascular calcification.  The diagnosis 
was status post trauma to the right knee, without a related 
disability to the left knee and back. 

A November 1998 VA medical record reflects that the results 
of a private June 1998 whole body scan was normal except for 
osteoarthritis of the left knee and either early 
osteoarthritis or inflammatory changes along the medial 
aspect of the right knee. 

On VA examination in February 1999, it was noted that the 
veteran reported having steady moderate right knee pain, 
which was 6 on a scale from 1 to 10, with 10 being the most 
extreme pain.  He said that he took no pain medication and he 
denied having any locking, popping, or giving way.  On 
examination of the right knee, there was no swelling, 
increased heat, or erythema.  He had a 5 inch long well-
healed surgical scar along the lateral aspect of the knee.  
He had mild medial and lateral joint line tenderness on 
palpation.  He had full painless range of motion.  He had 
crepitus on movement, and a positive Lachman's test.  There 
was no medial or lateral laxity in the joint.  Quadriceps and 
hamstring strength was 5/5 and was symmetrical with the left 
lower extremity.  Deep tendon reflexes were +2 for the 
patella and ankles.  Plantar reflexes went down, bilaterally.  
The veteran's gait was slow and antalgic, and he favored the 
right lower extremity.  X-rays of the right knee were noted 
as consistent for chondrocalcinosis and it was also noted 
that he had preferential lateral tibiofemoral joint space 
narrowing with small osts, which raised the possibility of 
"CPPD" arthropathy versus osteoarthritis.  The diagnoses 
were status post open soft tissue procedure of the right knee 
and degenerative joint disease of the right knee. 

VA records dated in October 1999 reflect complaints of 
increased left knee pain.  It was noted he had been in 
intermittent physical therapy for knee pain, secondary to 
degenerative joint disease.  Following an examination, it was 
noted he had a history of bilateral knee degenerative joint 
disease with increased left knee pain.  It was noted that the 
increased left knee pain was possibly secondary to 
degenerative joint disease or patellofemoral syndrome. 

VA outpatient treatment reports, dated in 1999 and 2000, 
reflect that the veteran complained of knee pain and was 
undergoing physical therapy.  In February 2000, the veteran 
was given bilateral neoprene knee braces, which he said had 
helped a little.  In April 2000, the veteran underwent right 
knee aspiration and steroid injection. 

In September 2000, the veteran underwent a VA orthopedic 
compensation examination.  The examiner noted that he had 
reviewed the claims file.  During the examination, he 
reported, he took no medication for his knees.  He said he 
exercised daily and was unable to walk very far because he 
became short of breath.  On examination of the right knee, he 
had a large well-healed lateral surgical scar.  There was no 
swelling, warmth, tenderness, or effusion.  There was mild 
crepitance.  His knee was stable times four.  He had no joint 
line tenderness.  His extension was to 3 degrees and his 
flexion was to 134 degrees.  Following an examination, the 
rendered diagnosis was mild degenerative joint disease of the 
knees.  It was opined that he did not have enough 
degenerative joint disease of his right knee to cause 
arthritis of the left knee.  It was noted that his inability 
to walk was not related to his knee pain but was rather 
related to his shortness of breath.  It was noted that he had 
only mild degenerative joint disease of the knees and did not 
require any arthritis medication.  X-ray studies of the knees 
revealed three compartment osteoarthritis, bilaterally. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the February 1997 
rating decision and of the reasons and bases for the denial 
of his claims.  The Board concludes that the discussions in 
the rating decision, the statement of the case (SOC) (issued 
in October 1999), and the supplemental statement of the case 
(SSOC) (issued in April 2001) informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran's service and VA medical records have 
been obtained.  Further, the veteran has been afforded 
multiple VA evaluations.  38 C.F.R. § 3.326.  In sum, VA has 
done everything reasonably possible to assist the veteran, 
and the evidence on file is adequate to evaluate his claim of 
service connection and his claim for a higher rating.  

The SOC and SSOCs provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
service connection for a left knee disability or a higher 
rating for a right knee disability.  A September 2002 letter 
informed him that the RO was certifying the appeal; thus, the 
veteran could not reasonably expect further development of 
his claims.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claims, notice of what he 
could do to help his claims, and notice of how his claims 
were still deficient.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claims, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample opportunity to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Left Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for arthritis will be presumed if manifest to a 
compensable level within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Secondary service connection will be 
granted when a disability is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310.  
Secondary service connection may be established for a 
disability which is aggravated by a service-connected 
disability. Allen v. Brown, 8 Vet. App. 374 (1995).

In the instant case, it is noted that there is no evidence on 
file showing that the veteran had any left knee complaints, 
treatment, or diagnoses in service.  There is no evidence of 
left knee arthritis within one year of his service discharge.  
Instead, a left knee disability was first noted in the mid 
1990s, many decades after his service discharge.  Further, 
there is current evidence of a left knee disability, and 
there is no evidence that such is related to a disease or 
injury in service.
 
There is no competent evidence showing that any current left 
knee disability is related to the veteran's service-connected 
right knee disease or injury.  It is noted that the veteran 
underwent multiple VA examinations to determine the etiology 
of his left knee disability.  Specifically, in September 
1997, following a comprehensive examination, it was opined 
that the veteran's right knee disability did not cause a 
related disability to the left knee.  Similarly, in September 
2000, it was concluded that the veteran did not have enough 
degenerative joint disease of his right knee to cause 
arthritis of the left knee.  In sum, both of these opinions 
were based on a thorough examination of the veteran.  
Further, it is noted that the September 2000 examiner 
reviewed the claims file prior to rendering his opinion.

It is noted that a VA outpatient treatment record, dated in 
October 1999, is to the effect that the veteran's increased 
left knee pain was possibly secondary to degenerative joint 
disease or patellofemoral syndrome.  First, it is noted that 
this opinion does not specifically indicate that the 
veteran's left knee symptoms are related to his service-
connected degenerative joint disease or patellofemoral 
syndrome of the right knee.  Second, it is noted that 
equivocal language (e.g. possibly) is used.  Third and 
finally, it is unclear what the opinion is based on.  As 
such, the Board accords the October 1999 opinion little 
probative value.

The Board finds that the most probative evidence on file 
consists of the September 1997 and September 2000 VA 
examination opinions which discount an etiological 
relationship between the veteran's left knee disability and 
his service-connected right knee disability.  Again, it is 
noted that the opinions were based on a thorough examination 
of the veteran and a review of the claims file.

While the veteran appears to argue that his current left knee 
disability is related to his right knee disability, he is not 
competent to render such an opinion as he is a layman, 
possessing no medical expertise or training.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions). 

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.

Right Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Limitation of extension of a leg is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, and 30 
percent when limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Precedent opinions by the VA General Counsel provide that 
separate ratings may be assigned for knee instability 
(Diagnostic Code 5257) and limitation of motion (Diagnostic 
Codes 5003, 5010, 5260, 5261).  VAOPGCPREC 9-98 and 
VAOPGCPREC 23-97.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Finally, in increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of function due to pain on use, 
weakness, excess fatigability and incoordination.  As the 
veteran's service-connected right knee disability is 
musculoskeletal in nature, it must be evaluated within the 
framework established by the Court in DeLuca.

In the instant case, the evidence shows that when the 
veteran's range of motion was tested during a September 1997 
VA compensation examination.  It was noted he had 120 degrees 
of passive flexion and 110 degrees of active flexion.  It was 
also noted his extension was to about 3 degrees.  It was also 
noted that he had pain during flexion from 90 to 110 degrees.  
When examined in February 1999, it was noted that he had full 
painless range of motion.  Finally, on VA compensation 
examination in September 2000, it was noted that had 3 
degrees of extension and 134 degrees of flexion.  X-rays have 
revealed mild degenerative joint disease of the right knee.

An increased rating for the veteran's right knee disability 
is not warranted under the limitation of motion Diagnostic 
Codes.  In this regard, it is noted that VA examinations 
generally reflect nearly full range of motion of the right 
knee with some pain on use.  Given such findings, certainly 
no more than a 20 percent rating is warranted.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261.  
There is no evidence of incoordination, and although he 
complains of fatigability, there is no indication of 
significant fatigability or weakness.  While it was noted 
that the veteran complained he could not walk very far during 
a September 2000 VA examination, the examiner indicated that 
such was due to his shortness of breath, not to his service-
connected right knee disability.  Again, the evidence on file 
does not support more than a 20 percent rating for any 
limitation of motion with pain on use.  

It is noted that the veteran has complained of instability; 
however, there is little objective evidence which 
corroborates his complaints.  When the veteran was examined 
for VA compensation purposes in September 1997, no 
instability was noted on Lachman's test.  Further, he 
indicated that he did not utilize any assistive devices such 
as braces, canes, or crutches.  On VA examination in February 
1999, he had no medial or lateral laxity in the joint; 
however, he did have a positive Lachman's test.  VA 
outpatient treatment records reflect that he was given 
bilateral neoprene knee braces, which he said helped "a 
little."  On VA examination in September 2000, it was noted 
that he had a stable right knee times four.  Given the lack 
of medical evidence objectively verifying right knee 
instability or subluxation, the Board finds that the 
veteran's right knee disability is not productive of a higher 
or separate rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Our review reflects that the RO assigned an evaluation on the 
basis of a hyphenated code, 5259-5257.  The veteran does not 
have instability or subluxation.  Therefore a compensable 
evaluation based on this code is not warranted.  The most 
reliable evidence in the file reflects that the evaluation 
has been based on the impairment associated with the 
cartilage.  Diagnostic code 5259 provides a maximum 
evaluation of 10 percent.  However, the companion code for 
cartilage proves a maximum evaluation for frequent episodes 
of locking, pain and effusion.  Locking, in effect, is a form 
of limitation of motion.  In fact, the pertinent opinion of 
the General Counsel notes that the procedure can produce loss 
of motion or restriction of motion.  VAOPGCPREC 9-98.  Thus 
separate evaluations may not be assigned under this code, 
5258-5259, and the limitation of motion codes.

An increased evaluation may be assigned if there is actual 
limitation of motion or the functional equivalent of 
limitation of flexion to 15 degrees or limitation of 
extension to 20 degrees.  The Board accepts that he has pain.  
However, neither the objective evidence nor his subjective 
statements establish limitation of function to the equivalent 
of limitation of flexion to 15 degrees or extension to 20 
degrees.  The most favorable evidence established that pain 
started at 90 degrees and that function remained to 110 
degrees.  Extension, at best, was lacking only 3 degrees.  
The veteran is competent to assert that he is worse or 
deserving of a higher evaluation.  In part, the RO agreed and 
assigned the 20 percent evaluation.  However, to the extent 
that an evaluation in excess of 20 percent is sought, the 
most probative evidence is the medical evidence.  That 
evidence establishes that there is no instability and that 
there is minimal limitation of function due to his 
disability.  In sum, the evidence on file does not support a 
rating higher than 20 percent for a right knee disability. 

Additionally, there is no evidence of an exceptional or 
unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the veteran's case 
to appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In any case, the 
Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).

In sum, the veteran's claim for a rating higher than 20 
percent for his right knee disability must be denied.  The 
Board has considered the benefit-of-the-doubt rule in 
granting this benefit.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a left knee disability is denied.

An increased rating for a right knee disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

